                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

TERI DEAN,                                        )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )   Cause No. 5:19-cv-06022-SRB
                                                  )
EDWARD BEARDEN, et al.,                           )
                                                  )
               Defendants.                        )

                            PLAINTIFF TERI DEAN’S WITNESS LIST

       Plaintiff Teri Dean may call the following witnesses to testify in person at the trial of this

matter. This list does not include rebuttal or impeachment witnesses, and Plaintiff reserves the

right to use rebuttal or impeachment witnesses at trial.

       1.      Ryan Bangert

       2.      Edward Bearden

       3.      Shreve Bentley

       4.      Lynnsey Betz

       5.      Alana Boyles

       6.      Matt Briesacher

       7.      Leslie Carsey

       8.      Ken Chapman

       9.      Theresa Davis

       10.     Teri Dean

       11.     Mary Dearing

       12.     Jane Doe



                                                 1
13.   Kimberly Herring

14.   Donna Higgins

15.   Ella Hoy

16.   James Hurley

17.   Crystal Logan

18.   Karen Keil

19.   Julie Kempker

20.   Kenneth Christopher McBee

21.   Elijah Mosier

22.   Todd Mustain

23.   Jeff Norman

24.   Dr. Melissa Piasecki

25.   Carrie Pfeifer

26.   Karen Pojmann

27.   Anne Precythe

28.   Susan Pulliam

29.   Kevin Reed

30.   Dr. Dora Schriro

31.   Travis Terry

32.   Matt Strum

33.   Vevia Sturm

34.   Aaron York

35.   Ashley Zieser




                                  2
       In addition to these alphabetically identified witnesses, Plaintiff specifically reserves the

right to call any witnesses identified on Defendants’ witness list not identified herein.

                                                              Respectfully submitted,

                                                              /s/ Jenifer C. Snow
                                                              Jenifer C. Snow, Mo. #67345
                                                              The Law Offices of Joan M. Swartz
                                                              3348 Greenwood Blvd.
                                                              St. Louis, Missouri 63143
                                                              (314) 471-2032, fax 314-485-2345
                                                              jsnow@jmsllc.com

                                                              and

                                                              John J. Ammann, Mo. #34308
                                                              Brendan D. Roediger, Mo. #60585
                                                              Susan McGraugh, Mo. #37430
                                                              Saint Louis University Legal Clinic
                                                              100 North Tucker
                                                              St. Louis, Mo. 63101
                                                              314-977-2778 fax: 314-977-1180
                                                              john.ammann@slu.edu
                                                              brendan.roediger@slu.edu
                                                              susan.mcgraugh@slu.edu

                                                              Attorneys for Plaintiff Teri Dean


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed with the Clerk of the Court to be
served by operation of the Court’s electronic filing system on all counsel of record this 10th day
of September 2021.

                                                              /s/ Jenifer C. Snow




                                                  3
